ORDER
PER CURIAM
Appellant, Donald C. Anton, appeals from the decision of the Administrative Hearing Commission (AHC) finding that Anton was liable for state income tax deficiencies for the years of 1983 and 1986, which the Director of Revenue assessed against him. We have reviewed the record on appeal and find that the decision of the AHC is supported by competent and substantial evidence on the whole record. An opinion would have no precedential value. The AHC’s decision is affirmed.1 Rule 84.16(b).

. Anton's "Motion for Immediate Reversal of AHC Decision” based on mootness because the decision is unenforceable is denied.